EXHIBIT 10.1

 

2011 Bonus Plan

 

The Compensation Committee of the Board recommends to the Board a tiered payment
cash bonus plan for the Company’s senior leadership team for fiscal year 2011
based on the following parameters (the “2011 Cash Bonus Plan”):

 

·                  The bonus for each measurement period will be based 80% on
the EBITDA target for that period and 20% on achievement of individual
performance objectives for that period, but personal objectives-based bonuses
are payable only if at least 90% of the EBITDA target is achieved for the that
period.

 

·                  If the Company achieves 90% of the targeted EBITDA earnings
for a measurement period, then 50% of the bonus for financial results for that
period would be payable, and the employee would be eligible to receive up to 50%
of the personal objectives bonus for the period to the extent achieved.

 

·                  If the Company achieves 95% of the targeted EBITDA earnings
for a measurement period, then 75% of the bonus for financial results for that
period would be payable, and the employee would be eligible to receive up to 75%
of the personal objectives bonus for the period to the extent achieved.

 

·                  If the Company achieves 100% of the targeted EBITDA earnings
for a measurement period, then 100% of the bonus for financial results for that
period would be payable, and the employee would be eligible to receive up to
100% of the personal objectives bonus for the period to the extent achieved.

 

·                  If the Company exceeds the targeted EBITDA earnings for a
measurement period, then the bonus for that period would be payable at the like
percentage (point for point), up to an additional 25% (30% for the executive
management group) maximum (e.g., if EBITDA is 103% of the targeted budget, then
103% of available bonus would be payable for the period).

 

·                  The measurement periods will be the first six months of the
fiscal year (end of Q2), and the entire fiscal year (end of Q4).

 

·                  The bonus opportunity will be split into two increments and
evaluated and paid at the end of each payment period as follows: 30% for first
half, payable after the end of Q2; and 70% for the entire fiscal year, payable
after the fiscal year end. The mid-year bonus will be a “down payment” on the
final year-end bonus, and may be taken into consideration in the final year-end
bonus determination.  Bonuses will be deemed earned when the final year-end
bonus is paid and not before.

 

--------------------------------------------------------------------------------